(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Yis.to el caso con la sola asistencia de la parte apelada; apare-ciendo que los demandados en la fecha de la resolución y la sentencia apeladas eran empleados de la Federal Emergency Relief Administration y apareciendo además que dicha entidad ya no funciona en Puerto Rico; resultando por tanto académicas las apelaciones inter-puestas contra la resolución dictada por la Corte de. Distrito de Ponce, el día 20 de enero de 1936, y de la sentencia dictada por la misma corte en 7 de febrero de 1936, se desestima dicha apelación.
El Juez Presidente Sr. del Toro no intervino.